 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 445 
IN THE HOUSE OF REPRESENTATIVES 
 
June 8, 2004 
Mr. Pallone submitted the following concurrent resolution; which was referred to the Committee on Armed Services
 
CONCURRENT RESOLUTION 
Recognizing the invaluable contribution of Native American Veterans and honoring their service to the Nation. 
 
Whereas Native Americans from tribes across the Nation have often been the first to respond to the call of duty in service to the Nation and have fought, often as volunteers, in every major conflict in the 20th Century; 
Whereas despite the fact that many Native Americans did not even have full American citizenship until 1924, many thousands of Native American men and women responded to the call of duty to serve in the Armed Forces; 
Whereas 14 soldiers from the Choctaw tribe serving in the 36th Division of the United States Army during World War I used their native language to create an unbreakable code, enabling American forces to communicate securely, and thus helped turn the tide of the Meuse-Argonne offensive in favor of the Allied nations; 
Whereas the use of Native American soldiers as Code Talkers, as they came to be known, continued with unparalleled success during World War II, with over 500 members of the Navajo, Choctaw, Commanche, Onieda, Chippewa, Sac and Fox, and Hopi tribes helping to provide this essential component of American military communications in both the Pacific and Europe; 
Whereas Native Americans have consistently enlisted in the Armed Forces at far greater rates than those of any other ethnic groups in the United States, including more than 12,000 serving during World War I, more than 25,000 during World War II, and more than 42,000 during Vietnam; and 
Whereas 11 Native American servicemen in the 20th Century, namely, Van T. Barfoot, Ernest Childers, John R. Crews, Ernest Edwin Evans, Jack C. Montgomery, John N. Reese, Jr., Charles George, Raymond Harvey, Mitchell Red Cloud, J. Elliot Williams, and Michael E. Thornton, were awarded the Congressional Medal of Honor for their valor above and beyond the call of duty in the battles of World War II, the Korean conflict, and Vietnam: Now, therefore, be it 
 
That the Congress— 
(1)recognizes the outstanding contributions of Native Americans who have served in the Armed Forces of the United States, and especially honors those Native Americans who gave their lives to defend freedom and democracy; 
(2)encourages all Americans to study and appreciate the enormous contributions of Native Americans serving in the Armed Forces; and 
(3)thanks the members of all Native American tribes whose men and women serve and have served in the Armed Forces. 
 
